Citation Nr: 1119058	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  06-17 862	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a scar of the left wrist, residual to gunshot wound.

2.  Entitlement to a rating in excess of 10 percent for limitation of motion of the left wrist, residual to gunshot wound, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2004 rating decision in which the RO in Buffalo, New York denied increased ratings for residuals of a gunshot wound to the Veteran's left wrist, evaluated as 10 percent disabling for a scar and 0 percent disabling for limitation of motion.  In October 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2006.

In an April 2006 rating decision, the RO increased the rating for limitation of motion of the Veteran's left wrist to 10 percent, effective February 4, 2004 (the date of the claim for increased rating).  However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2009, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, to schedule a Board videoconference hearing.  In a September 2009 written statement, the Veteran withdrew the request for the hearing, and the RO returned the matters on appeal to the Board for further appellate consideration.

In October 2009, the Board remanded the Veteran's claims to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in a January 2011 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further appellate consideration.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in New York, New York, which has certified the appeal to the Board.

For reasons expressed in more detail, below, the Board has recharacterized the appeal as encompassing a claim for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (as reflected on the title page).

The Board's decision addressing the claim for a rating in excess of 10 percent for a scar of the left wrist is set forth below.  The claim for a rating in excess of 10 percent for limitation of motion of the left wrist (expanded to include extra-schedular consideration, as raised by the Veteran's representative in a February 2011 submission) and the claim for TDIU are being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  The Veteran's left wrist scar is painful on examination; however, it is less than 6 square inches (39 sq. cm.) in size, is not poorly nourished, ulcerated, deep, or unstable, and the does not limit the function of any body part.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a scar of the left wrist, residual to gunshot wound, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183  (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings, as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the United States Court of Appeals for Veterans Claims held that, in rating cases, VA must notify the claimant that, to substantiate a claim for an increased rating: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.

The Board notes, however, that the United States Court of Appeals for the Federal Circuit (Federal Circuit) later vacated that portion of the lower court decision that required notice tailored to a specific claim for increase, such as notice of diagnostic code criteria, alternate diagnostic codes, or potential daily life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Federal Circuit concluded that generic notice in response to a claim for an increased rating is all that is necessary.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating for the service-connected scar of his left wrist, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The August 2004 RO rating decision reflects the initial adjudication of the claim after issuance of the March 2004 letter.

A March 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the March 2006 letter, and opportunity for the Veteran to respond, the May 2006 SOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, correctional department, and Social Security Administration records, and the reports of March 2006 and March 2010 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record on the claim for an increased rating for the scar of his left wrist is warranted.

In a February 2011 submission, the Veteran's representative asserted that the Veteran's left wrist scar continued to worsen in terms of pain and tenderness.  The Board notes, however, that the Veteran is already being compensated for the fact that his scar is painful.  The relevant question at this point is whether his scar is characterized by other manifestations, such that a higher or separate compensable evaluation is warranted.  Inasmuch as the March 2006 and March 2010 examinations are responsive to that inquiry, and contain all of the necessary information, no further examination of the Veteran's left wrist scar is necessary.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate his claim for an increased rating for the scar of his left wrist, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is currently assigned a 10 percent rating for a scar of the left wrist, residual to gunshot wound, under Diagnostic Code (DC) 7804, as revised effective August 30, 2002.  See 67 Fed. Reg. 49596- 49599 (July 31, 2002).  Under that diagnostic code, a maximum 10 percent rating is assigned for a superficial scar that is painful on examination.  See 38 C.F.R. § 4.118 (2008).

Under DC 7801, as revised effective August 30, 2002, scars that involve an area other than the head, face, or neck that are deep or that cause limited motion, with an area or areas exceeding 6 square inches (39 sq. cm.), warrant a 10 percent rating.  Higher ratings are warranted for scars covering a greater area.  Under revised DC 7802, scars that involve an area other than the head, face, or neck that are superficial and that do not cause limited motion, but involve an area of 144 square inches (929 sq. cm. or greater), warrant a 10 percent rating.  Under the criteria of revised DC 7803, superficial scars that are unstable warrant a 10 percent rating.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  Under revised DC 7805, scars may also be rated on the basis of any related limitation of function of the body part which they affect.

Considering the evidence in light of the applicable criteria, the Board finds that a rating in excess of 10 percent for the scar of the Veteran's left wrist is not warranted.

Service treatment records show that the Veteran sustained a gunshot wound to his left wrist during service in February 1977.  The wound was debrided, and he underwent delayed primary closure.  The scar on his left wrist is post-operative.

The March 2006 VA examination reflects that the scar on the Veteran's left wrist was 9.5 centimeter (cm) long, 2 millimeters (mm) wide, hypopigmented, minimally elevated (1 mm at its most elevated point), minimally thickened, and minimally tender.  There was no subcutaneous tissue loss, and no oozing, ulceration, or drainage.

The March 2010 VA examination reflects that the scar on the Veteran's left wrist was 3 inches (approximately 7.6 cm) long, 0.2 cm wide, superficial, linear, and painful on examination.  There was no inflammation, edema, keloid, or skin breakdown, and the scar was not causative of any limitation of motion or function.

Thus, the Veteran's left wrist scar is not of sufficient size to warrant a separate compensable rating under revised 7802, is not deep or unstable as to warrant a separate compensable rating under revised DCs 7801 or 7803, and does not limit the function of any body part as to warrant a separate compensable evaluation under DC 7805.  A rating in excess of 10 percent is therefore not warranted.

In the October 2009 remand, the Board asked that the physician who examined the Veteran make findings responsive to the applicable criteria for rating scars, as revised effective October 23, 2008, and that, when readjudicating the claim, the RO/AMC consider those revised criteria.  However, it is clear that the revised criteria are only applicable to claims filed on or after the effective date of the regulation change, October 23, 2008.  See 73 Fed. Reg. 54,708-54,712 (Sept. 23, 2008).  As the present claim was filed before that date, the changes do not apply.  Moreover, even if the revised criteria were applied, they would not provide a basis for a higher rating, inasmuch as the Veteran's scar is not shown to be deep, nonlinear, unstable, larger than 144 square inches (929 sq. cm) in size, or otherwise causative of limitation of function.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2010).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's left wrist scar, pursuant to Hart, and that the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for a scar of the left wrist, residual to gunshot wound, is denied.


REMAND

Unfortunately, the Board finds that further RO action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on those matters.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities consist of a scar of the left wrist, residual to gunshot wound, for which a 10 percent rating has been assigned, and limitation of motion of the left wrist, residual to gunshot wound, for which a 10 percent rating has also been assigned.  Consequently, the percentage requirements of 4.16(a) have not been met.  However, as noted, entitlement to a TDIU, on an extra-schedular basis (per 38 C.F.R. § 4.16(b)), may nonetheless be established, if the Veteran is shown to be unemployable by reason of service-connected disability.

In June 2010, the Veteran asserted, in effect, that he was unable to work as a result of wrist pain.  Given the Veteran's implicit request for a total rating, on these facts, a claim for a TDIU is essentially a component of his claim for a higher rating for limitation of motion of the left wrist.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).

The Board notes that, although raised by the record, the RO has not adjudicated a claim for TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  Under these circumstances, the RO should, after giving the Veteran an opportunity to file a formal claim for a TDIU, and completing the other actions noted below, adjudicate the matter of the Veteran's entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in the first instance, to avoid prejudice to the Veteran.  See, e.g., Bernard v. Brown, Vet. App. 384 (1993).

Although the Veteran has been examined in connection with his claim for a higher rating for limitation of motion of the left wrist, he has since indicated that his disability has gotten worse.  In June 2010, the Veteran stated that he was having more pain in his wrist.  He also complained that his left hand was being affected, in terms of grip and weakness and, as noted above, that he was unable to work.  The available reports of examination do not contain a clear, objective opinion with respect to the impact that his service-connected disability has on his ability to obtain and retain meaningful employment.

In view of the allegation of worsening since the last examination in March 2010, and his allegation of unemployability, more contemporaneous medical findings are needed to evaluate the orthopedic disability of the Veteran's left wrist and its impact on his ability to work.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous); and Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that where an appellant presents evidence of unemployability, VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect the appellant's service-connected disability has on his ability to work).

Accordingly, the RO should arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause shall result in denial of his claim for a higher rating for limitation of motion of the left wrist and for a TDIU (which are claims for increase).  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.  

The claims file currently includes records from the VA New York Harbor Healthcare System (HHS) dated through October 13, 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the VA New York HHS all outstanding records of VA evaluation and/or treatment of the Veteran's left wrist disability dated after October 13, 2010.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).
 
Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the  VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

As a final point, the Board notes that the Veteran's representative, in a February 2011 submission, raised the question of the Veteran's entitlement to a higher rating for service-connected limitation of motion of the left wrist on an extra-schedular basis.  See 38 C.F.R. § 3.321 (2010).  The Board has thus expanded the issue, accordingly.  However, while the matter is on remand, the RO should consider whether the procedures to award a higher rating on an extra-schedular rating are invoked, in the first instance, to avoid any prejudice to the Veteran.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU.

2.  The RO should obtain from the VA New York HHS all outstanding pertinent records of evaluation and/or treatment of the Veteran's service-connected left wrist disability, to include any relevant records dated after October 13, 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  The RO's letter should specifically explain how to establish entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2010).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the left wrist (expressed in degrees, with standard ranges provided for comparison purposes).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the left wrist.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left wrist due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The physician should also render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities, either individually or in concert, render him unable to obtain or retain substantially gainful employment.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

6.  If the Veteran fails to report to the examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matters remaining on appeal in light of all pertinent evidence and legal authority.  If the Veteran fails, without good cause, to report to the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claims in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.  The RO's adjudication of the claim for a higher rating for limitation of motion of the left wrist should include consideration of whether a higher rating is warranted on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), and whether a "staged" rating of the Veteran's disability, pursuant to Hart (cited to above) is appropriate.  Further, adjudication of the claim for a TDIU should include consideration of the provisions of 38 C.F.R. § 4.16(b), as appropriate.

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


